


EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of January 29,
2018 (the “Effective Date”), by and between Holly Brothers Pictures, Inc., a
Nevada corporation (the “Company”), and Steve Bond (“Executive”, and the Company
and the Executive collectively referred to herein as the “Parties”).

WITNESSETH:




WHEREAS, the Company desires to hire Executive and to employ him as the
Company’s Chief Financial Officer (“CFO”) commencing on the date hereof, and the
Parties desire to enter into this Agreement embodying the terms of such
employment;




NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises of the Parties contained herein, the Parties, intending to be legally
bound, hereby agree as follows:




1.

Title and Job Duties.




(a)

Subject to the terms and conditions set forth in this Agreement, the Company
agrees to employ Executive as CFO.  Executive shall report directly to the Board
of Directors of the Company (the “Board”).




(b)

Executive accepts such employment and agrees, during the term of his employment,
to devote his business and professional time and energy to the Company, and
agrees faithfully to perform his duties and responsibilities in an efficient,
trustworthy and business-like manner.  Executive also agrees that the Board
shall determine from time to time such other duties as may be assigned to him.
 Executive agrees to carry out and abide by such directions of the Board.




(c)

Without limiting the generality of the foregoing, Executive shall not, without
the written approval of the Company, render services of a business or commercial
nature on his own behalf or on behalf of any other person, firm, or corporation,
whether for compensation or otherwise, during his employment hereunder.  The
foregoing limitation shall not apply to Executive’s involvement in associations,
charities and service on another entity’s board of directors, provided such
involvement does not interfere with Executives responsibilities (and as it
pertains to any service on another entity’s board of directors, provided such
action is pre-approved by the Company).




2.

Salary and Additional Compensation.




(a)

Base Salary.  The Company shall pay to Executive an annual base salary of (“Base
Salary”) of $100,000 which amount will be paid in accordance with the Company’s
normal payroll procedures.




(b)

Stock Grant.  Contemporaneous with the Executive’s execution of this Agreement,
Executive will purchase 250,000 shares of Company common stock at a purchase
price of $0.001 per share (the “Purchased Shares”). If Executive’s employment
with the Company is terminated, either by the Company for any reason or due to a
Voluntary Resignation (as defined herein), death or Disability of Executive, the
Company shall have the right to repurchase from Executive at a purchase price of
$0.05 per share such number of Purchased Shares as is equal to 250,000
multiplied by “X” divided by 36, where “X” equals 36 minus the number of whole
months Executive has provided services to the Company pursuant to this
Agreement; provided further that if the Company terminates the Executive for
“Cause” all Purchased Shares may be repurchased by the Company for the initial
purchase price paid by Executive.





--------------------------------------------------------------------------------




3.

Expenses.  In accordance with Company policy, the Company shall reimburse
Executive for all reasonable association fees, professional related expenses
(certifications, licenses and continuing professional education) and business
expenses properly and necessarily incurred and paid by Executive in the
performance of his duties under this Agreement, upon his presentment of detailed
receipts in the form required by the Company’s policy.  Notwithstanding the
foregoing, all expenses must be promptly submitted for reimbursement by the
Executive.  In no event shall any reimbursement be paid by the Company after the
end of the year following the year in which the expense is incurred by the
Executive.




4.

Benefits.




(a)

Vacation.  The Executive shall be entitled to reasonable vacation time and to
utilize such vacation as the Executive shall determine; provided however, that
the Executive shall evidence reasonable judgment with regard to appropriate
vacation scheduling.




(b)

Health Insurance and Other Plans. Executive shall be eligible to participate in
the Company’s medical, dental and other employee benefit programs, if any, that
are provided by the Company for its employees at Executive’s level in accordance
with the provisions of any such plans, as the same may be in effect from time to
time.




5.

Term.  The Executive shall be employed as an at-will employee. The term of this
Agreement will commence on the Effective Date hereof and shall continue until
terminated by either party in accordance with Section 6 below.




6.

Termination.




(a)

Termination at the Company’s Election.  




(i)

For Cause.  At the election of the Company, Executive’s employment may be
terminated at any time for Cause (as defined below) upon written notice to
Executive given pursuant to Section 12 of this Agreement.  For purposes of this
Agreement, “Cause” for termination shall mean that Executive: (A) pleads
“guilty” or “no contest” to, or is convicted of an act which is defined as a
felony under federal or state law, or is indicted or formally charged with acts
involving criminal fraud or embezzlement; (B) in carrying out his duties,
engages in conduct that constitutes gross negligence or willful misconduct; (C)
engages in substantiated fraud, misappropriation or embezzlement against the
Company; (D) engages in any inappropriate or improper conduct that causes
material harm to the reputation of the Company; or (E) materially breaches any
term of this Agreement.  With respect to subsection (E) of this section, to the
extent such material breach may be cured, the Company shall provide Executive
with written notice of the material breach and Executive shall have ten (10)
days to cure such breach.




(ii)

Upon Disability, Death or Without Cause.  At the election of the Company,
Executive’s employment may be terminated: (A) should Executive have a physical
or mental impairment that substantially limits a major life activity and
Executive is unable to perform the essential functions of his job with or
without reasonable accommodation (“Disability”); (B) upon Executive’s death; or
(C) with fifteen (15) days prior written notice, at any time without Cause for
any or no reason.




(b)

Termination at Executive’s Election.  Notwithstanding anything contained
elsewhere in this Agreement to the contrary, Executive may terminate his
employment hereunder at any time and for any reason, upon fifteen (15) days’
prior written notice given pursuant to Section 12 of this Agreement (“Voluntary
Resignation”), provided that upon notice of resignation, the Company may
terminate Executive’s employment immediately and pay Executive fifteen (15)
days’ Base Salary in lieu of notice.





2




--------------------------------------------------------------------------------




(c)

Termination in General.  If Executive’s employment with the Company terminates
for any reason, the Company will pay or provide to Executive:  (i) any unpaid
Base Salary through the date of employment termination, (ii) reimbursement for
any unreimbursed business expenses incurred through the termination date, to the
extent reimbursable in accordance with Section 3, and (iii) all other payments
or benefits (if any) to which Executive is entitled under the terms of any
benefit plan or arrangement.




7.

Severance. If Executive’s employment is terminated by the Company without Cause,
Executive shall be entitled to receive a severance payment equal to one-half of
one month of Executive’s Base Salary.  Such severance payment shall be made in a
single lump sum within sixty (60) days following such termination, provided the
Executive has executed and delivered to the Company, and has not revoked a
general release of the Company, its parents, subsidiaries and affiliates and
each of its officers, directors, employees, agents, successors and assigns, and
such other persons and/or entities as the Company may determine, in a form
reasonably acceptable to the Company.  Such general release shall be delivered
on or about the date of termination and must be executed within fifty-five (55)
days of termination.




8.

Confidentiality Agreement.




(a)

Executive understands that during the Term he may have access to unpublished and
otherwise confidential information both of a technical and non-technical nature,
relating to the business of the Company and any of its parents, subsidiaries,
divisions, affiliates (collectively, “Affiliated Entities”), or clients,
including without limitation any of their actual or anticipated business,
research or development, any of their technology or the implementation or
exploitation thereof, including without limitation information Executive and
others have collected, obtained or created, information pertaining to patent
formulations, vendors, prices, costs, materials, processes, codes, material
results, technology, system designs, system specifications, materials of
construction, trade secrets and equipment designs, including information
disclosed to the Company by others under agreements to hold such information
confidential (collectively, the “Confidential Information”).  Executive agrees
to observe all Company policies and procedures concerning such Confidential
Information.  Executive further agrees not to disclose or use, either during his
employment or at any time thereafter, any Confidential Information for any
purpose, including without limitation any competitive purpose, unless authorized
to do so by the Company in writing, except that he may disclose and use such
information when necessary in the performance of his duties for the Company.
 Executive’s obligations under this Agreement will continue with respect to
Confidential Information, whether or not his employment is terminated, until
such information becomes generally available from public sources through no
action of Executive.  Notwithstanding the foregoing, however, Executive shall be
permitted to disclose Confidential Information as may be required by a subpoena
or other governmental order, provided that he first notifies promptly the
Company of such subpoena, order or other requirement and allows the Company the
opportunity to obtain a protective order or other appropriate remedy.




(b)

During Executive’s employment, upon the Company’s request, or upon the
termination of his employment for any reason, Executive will promptly deliver to
the Company all documents, records, files, notebooks, manuals, letters, notes,
reports, customer and supplier lists, cost and profit data, e-mail, apparatus,
computers, cell phones, tablets, hardware, software, drawings, and any other
material of the Company or any of its Affiliated Entities or clients, including
all materials pertaining to Confidential Information developed by Executive or
others, and all copies of such materials, whether of a technical, business or
fiscal nature, whether on the hard drive of a laptop or desktop computer, in
hard copy, disk or any other format, which are in Executive’s possession,
custody or control.





3




--------------------------------------------------------------------------------




(c)

Executive will promptly disclose to the Company any idea, invention, discovery
or improvement, whether patentable or not (“Creations”), conceived or made by
him alone or with others at any time during his employment.  Executive agrees
that the Company owns all such Creations, conceived or made by Executive alone
or with others at any time during his employment, and Executive hereby assigns
and agrees to assign to the Company all rights he has or may acquire therein and
agrees to execute any and all applications, assignments and other instruments
relating thereto which the Company deems necessary or desirable.  These
obligations shall continue beyond the termination of his employment with respect
to Creations and derivatives of such Creations conceived or made during his
employment with the Company.  Executive understands that the obligation to
assign Creations to the Company shall not apply to any Creation which is
developed entirely on his own time without using any of the Company’s equipment,
supplies, facilities, and/or Confidential Information unless such Creation
(a) relates in any way to the business or to the current or anticipated research
or development of the Company or any of its Affiliated Entities; or (b) results
in any way from his work at the Company.




(d)

Executive will not assert any rights to any invention, discovery, idea or
improvement relating to the business of the Company or any of its Affiliated
Entities or to his duties hereunder as having been made or acquired by Executive
prior to his work for the Company.




(e)

Executive agrees to cooperate fully with the Company, both during and after his
employment with the Company, with respect to the procurement, maintenance and
enforcement of copyrights, patents, trademarks and other intellectual property
rights (both in the United States and foreign countries) relating to such
Creations.  Executive shall sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights and powers of attorney, which the
Company may deem necessary or desirable in order to protect its rights and
interests in any Creations.  Executive further agrees that if the Company is
unable, after reasonable effort, to secure Executive’s signature on any such
papers, any officer of the Company shall be entitled to execute such papers as
his agent and attorney-in-fact and Executive hereby irrevocably designates and
appoints each officer of the Company as his agent and attorney-in-fact to
execute any such papers on his behalf and to take any and all actions as the
Company may deem necessary or desirable in order to protect its rights and
interests in any Creations, under the conditions described in this paragraph.




9.

Non-solicitation.  Executive agrees that, during the Term and until six (6)
months after the termination of his employment, Executive will not, directly or
indirectly, including on behalf of any person, firm or other entity, employ or
actively solicit for employment any employee of the Company or any of its
Affiliated Entities, or anyone who was an employee of the Company or any of its
Affiliated Entities within the one-year period prior to the termination of
Executive’s employment, or induce any such employee to terminate his or her
employment with the Company or any of its Affiliated Entities.




10.

Representation and Warranty.  The Executive hereby acknowledges and represents
that he has had the opportunity to consult with legal counsel regarding his
rights and obligations under this Agreement and that he fully understands the
terms and conditions contained herein. Executive represents and warrants that
Executive has provided the Company a true and correct copy of any agreements
that purport: (a) to limit Executive’s right to be employed by the Company; (b)
to prohibit Executive from engaging in any activities on behalf of the Company;
or (c) to restrict Executive’s right to use or disclose any information while
employed by the Company.  Executive further represents and warrants that
Executive will not use on the Company’s behalf any information, materials, data
or documents belonging to a third party that are not generally available to the
public, unless Executive has obtained written authorization to do so from the
third party and provided such authorization to the Company.  In the course of
Executive’s employment with the Company, Executive is not to breach any
obligation of confidentiality that Executive has with third parties, and
Executive agrees to fulfill all such obligations during Executive’s employment
with the Company.  Executive further agrees not to disclose to the Company or
use while working for the Company any trade secrets belonging to a third party.





4




--------------------------------------------------------------------------------




11.

Injunctive Relief.  Without limiting the remedies available to the Company,
Executive acknowledges that a breach of any of the covenants contained in
Sections 8 and 9 above may result in material irreparable injury to the Company
for which there is no adequate remedy at law, that it will not be possible to
measure precisely damages for such injuries and that, in the event of such a
breach or threat thereof, the Company shall be entitled, without the requirement
to post bond or other security, to seek a temporary restraining order and/or
injunction restraining Executive from engaging in activities prohibited by this
Agreement or such other relief as may be required to specifically enforce any of
the covenants in Sections 8 and 9 of this Agreement.




12.

Notice.  Any notice or other communication required or permitted to be given to
the Parties shall be deemed to have been given if either personally delivered,
or if sent for next-day delivery by nationally recognized overnight courier, and
addressed as follows:




If to Executive, to:




     Steve Bond




If to the Company, to:




     Holly Brothers Pictures, Inc.

     Attention: Chairman of the Board




13.

Severability.  If any provision of this Agreement is declared void or
unenforceable by a court of competent jurisdiction, all other provisions shall
nonetheless remain in full force and effect.




14.

Withholding.  The Company may withhold from any payment that it is required to
make under this Agreement amounts sufficient to satisfy applicable withholding
requirements under any federal, state or local law.




15.

Indemnification. The Company agrees that Executive will be covered by any
“directors and officers” insurance policies then in effect with respect to
Executive’s acts as an officer and/or director of the Company.




16.

Governing Law.  This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State of Nevada, without regard to the
conflict of laws provisions thereof.  Any action, suit or other legal proceeding
that is commenced to resolve any matter arising under or relating to any
provision of this Agreement shall be submitted to the exclusive jurisdiction of
any state or federal court in Las Vegas, Nevada.




17.

Waiver.  The waiver by either Party of a breach of any provision of this
Agreement shall not be or be construed as a waiver of any subsequent breach.
 The failure of a Party to insist upon strict adherence to any provision of this
Agreement on one or more occasions shall not be considered a waiver or deprive
that Party of the right thereafter to insist upon strict adherence to that
provision or any other provision of this Agreement.  Any such waiver must be in
writing, signed by the Party against whom such waiver is to be enforced.




18.

Assignment.  This Agreement is a personal contract and Executive may not sell,
transfer, assign, pledge or hypothecate his rights, interests and obligations
hereunder.  Except as otherwise herein expressly provided, this Agreement shall
be binding upon and shall inure to the benefit of Executive and his personal
representatives and shall inure to the benefit of and be binding upon the
Company and its successors and assigns, including without limitation, any
corporation or other entity into which the Company is merged or which acquires
all or substantially all of the assets of the Company.





5




--------------------------------------------------------------------------------




19.

Entire Agreement.  This Agreement embodies all of the representations,
warranties, covenants, understandings and agreements between the Parties
relating to Executive’s employment with the Company.  No other representations,
warranties, covenants, understandings, or agreements exist between the Parties
relating to Executive’s employment.  This Agreement shall supersede all prior
agreements, written or oral, relating to Executive’s employment.  This Agreement
may not be amended or modified except by a writing signed by the Parties.

















































[Signature page follows]
















































































6




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered on the date first written above.




 

Holly Brothers Pictures, Inc.

 

 

 

 

 

 

 

By: /s/ Brent Willson

 

Name: Brent Willson

 

Title: CEO

 

 

 

 

Agreed to and Accepted:

 

 

 

 

 

/s/ Steve Bond

 

Steve Bond

 

 

 

Date: January 29, 2018

 































































































7


